Exhibit 10(z)


SIXTH AMENDMENT
TO AMENDED AND RESTATED
SENIOR SUBORDINATED LOAN AGREEMENT

        This SIXTH AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN
AGREEMENT (“Sixth Amendment”) is made and entered into as of April 30, 2005
between CLARION TECHNOLOGIES, INC., a Delaware corporation (the “Company”), its
subsidiaries party hereto (the Company and its subsidiaries are referred to
individually as a “Loan Party” and collectively as the “Loan Parties”), jointly
and severally, as borrowers and WILLIAM BLAIR MEZZANINE CAPITAL FUND III, L.P.,
a Delaware limited partnership (“WBMCF”), the Emilie D. Wierda Living Trust
dated 3/1/94, William Beckman, Thomas Wallace, the Craig Wierda Grantor Retained
Annuity Trust, dated January 31, 1994, and the Emilie Wierda Grantor Retained
Annuity Trust, dated January 31, 1994, (together with WBMCF, each a “Lender” and
collectively, as the “Lenders”).

R E C I T A L S

        A.        Pursuant to that certain Amended and Restated Senior
Subordinated Loan Agreement dated as of December 27, 2002, as amended by Waiver,
Consent and First Amendment to Amended and Restated Senior Subordinated Loan
Agreement dated April 14, 2003, Second Amendment to Amended and Restated Senior
Subordinated Loan Agreement dated as of April 23, 2004, Consent and Third
Amendment to Amended and Restated Senior Subordinated Loan Agreement dated as of
August 2, 2004, Fourth Amendment to Amended and Restated Senior Subordinated
Loan Agreement dated as of November 8, 2004 and Waiver and Fifth Amendment to
Amended and Restated Senior Subordinated Loan Agreement dated as of March 25,
2005 (and as further amended, restated or otherwise modified, the “Loan
Agreement”) between the Loan Parties and the Lenders, the Lenders and Loan
Parties agreed to amend and restate the terms of an existing senior subordinated
loan agreement.

        B.        The Loan Parties have further requested, and the Lenders have
further agreed, to amend selected provisions of the Loan Agreement upon the
terms and conditions hereinafter set forth.

        C.        The Loan Parties, JPMorgan Chase Bank, N.A. (as successor to
Bank One, NA), as Agent and the Senior Lenders are entering into a ninth
amendment to amended and restated credit agreement dated as of the date hereof
(the “Senior Ninth Amendment”), pursuant to which Senior Lenders, among other
things, are agreeing to amend the terms of the Senior Loan Agreement.

        D.        Based upon the foregoing recitals, and without waiving any
rights or remedies, Lenders are willing to amend the terms of the Loan Agreement
under the terms and conditions expressly set forth herein.

--------------------------------------------------------------------------------



A G R E E M E N T S

        NOW, THEREFORE, in consideration of the agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

        1.        Incorporation of Recitals. The foregoing recitals are
incorporated herein by reference and made a part of this Sixth Amendment.

        2.        Definitions. All capitalized terms used herein without
definition shall have the meanings given to them in the Loan Agreement, as
amended by this Sixth Amendment.

        3.        Amendment of the Loan Agreement. Subject to the Loan Parties’
performance of their obligations to Lenders hereunder on the date hereof, the
parties hereto agree to amend the terms of the Loan Agreement as follows:

        (a)        The following definition is hereby added to Section 1.1 of
the Loan Agreement:


  “ ‘Sixth Amendment’ shall mean that certain Sixth Amendment to Amended and
Restated Senior Subordinated Loan Agreement dated as of April 30, 2005, between
the Loan Parties and the Lenders as the same may be amended, supplemented,
restated or otherwise modified from time to time.”


        (b)       Section 6.17 of the Loan Agreement is hereby amended by
deleting clauses (a), (b), (c), (d), (e) and (f) thereof, and replacing them
with the following new clauses (a), (b), (c), (d), (e) and (f), respectively:


        “(a)        Fixed Charge Coverage Ratio. The Loan Parties shall not
permit the Fixed Charge Coverage Ratio to be less than (i) 0.45 to 1.00 as of
the end of the Company’s fiscal quarter ending on or about March 31, 2005
(provided that such ratio shall be determined as of March 31, 2005 in accordance
with GAAP for the period of four consecutive fiscal quarters of the Company then
ending), (ii) 1.035 to 1.00 as of May 31, 2005 and June 30, 2005 (provided that
such ratio shall be determined as of the end of each such calendar month in
accordance with GAAP for the prior monthly period then ending), and (iii) .90 to
1.00 as of the end of each calendar month subsequent to June 30, 2005 (provided
that such ratio shall be determined as of the end of each such calendar month in
accordance with GAAP for the prior monthly period then ending).”


        “(b)        Minimum EBITDA. The Loan Parties shall not permit EBITDA to
be less than $1,575,000 as of the Company’s fiscal quarter ending on or about
June 30, 2005; such amount to be determined in accordance with GAAP for the
period of such fiscal quarter of the Company then ending.”


        “(c)        Senior Debt to EBITDA Ratio. The Loan Parties shall not
permit the Senior Debt to EBITDA Ratio to be greater than 5.61 to 1.00 as of the
end of the Company’s fiscal quarter ending on or about March 31, 2005, and 5.83
to 1.00 as of the end of each calendar month subsequent to March 31, 2005; such
ratio to be determined in each case in accordance with GAAP using the ratio of
Senior Debt as of the end of the applicable period to EBITDA for the period of
four consecutive fiscal quarters of the Company then ending or the period of
twelve consecutive calendar months of the Company then ending, as applicable.”


SIXTH AMENDMENT
-2-

--------------------------------------------------------------------------------



        “(d)        Total Debt to EBITDA Ratio. The Loan Parties shall not
permit the Total Debt to EBITDA Ratio to be greater than 10.18 to 1.00 as of the
end of the Company’s fiscal quarter ending on or about March 31, 2005, and 11.28
to 1.00 as of the end of each calendar month subsequent to March 31, 2005; such
ratio to be determined in each case in accordance with GAAP using the ratio of
Total Debt as of the end of the applicable period to EBITDA for the period of
four consecutive fiscal quarters of the Company then ending or the period of
twelve consecutive calendar months of the Company then ending, as applicable.”


        “(e)        Total Liabilities to Tangible Capital Funds Ratio. Not
permit the Total Liabilities to Tangible Capital Funds Ratio to be greater than
13.20 to 1.00 as of the end of March, 2005, 12.92 to 1.00 as of the end of
April, 2005, and 12.65 to 1.00 as of the end of each calendar month thereafter;
such ratio to be determined in accordance with GAAP as of such month-end.”


        “(f)        Adjusted Working Capital. Not permit Adjusted Working
Capital to be less than negative $12,650,000 as of March 31, 2005, and negative
$12,375,000 as of the end of each calendar month thereafter; such amount to be
determined in accordance with GAAP as of such month-end.”


        4.        Sixth Amendment Conditions. The Sixth Amendment and the
obligations of Lenders contemplated hereby shall be governed by and subject to
the following terms and conditions, such date being the (“Sixth Amendment
Closing Date”):

        (a)        receipt of this Sixth Amendment to Amended and Restated
Senior Subordinated Loan Agreement, duly executed by the Loan Parties and
Lenders;


        (b)        receipt of copies of all documents evidencing corporate
action taken by each Loan Party with respect to the consummation of the
transactions contemplated by this Sixth Amendment, including but not limited to,
resolutions of the Board of Directors of each Loan Party authorizing the
execution, delivery and performance by such Loan Party of this Sixth Amendment;


        (c)        receipt of a certificate of each Loan Party, signed by its
chief executive officer or president, to the effect that: (i) all of the
representations and warranties of such party contained in this Sixth Amendment
are true and correct as of the date hereof; (ii) such party has complied with
and performed all of the terms, covenants and agreements contained in the Senior
Subordinated Loan Documents which are to be complied with or performed by such
party on or before the date hereof; and (iii) no Event of Default or Potential
Event of Default has occurred and is continuing;


SIXTH AMENDMENT
-3-

--------------------------------------------------------------------------------



        (d)        receipt of the Senior Ninth Amendment, certified by the Loan
Parties’ secretary or president to be true and correct and in full force and
effect and any and all other documents, agreements, certificates and instruments
executed or delivered in connection therewith, each in form and substance
satisfactory to Lenders in their sole discretion;


        (e)        receipt of fully executed copies of amendments in form and
substance reasonably satisfactory to the Lenders to each of the Replacement
Notes such amendments signed by the Company and the respective Payee under each
such Replacement Note; and


        (f)        receipt of the execution and delivery or obtainment of such
other instruments, documents, agreements, certificates, instruments, consents,
waivers, opinions and information as Lenders may reasonably request, all in a
form reasonably acceptable to Lenders.


        5.        Representations and Warranties of the Loan Parties. As a
further inducement for the Lenders to consent to the transactions contemplated
by this Sixth Amendment, the Loan Parties hereby represent and warrant to
Lenders that:

        (a)        The Loan Parties have the requisite power and authority to
execute, deliver and carry out this Sixth Amendment and the transactions
contemplated hereby.


        (b)        The execution and delivery of this Sixth Amendment, the
Senior Ninth Amendment and the consummation by the Loan Parties of the
transactions contemplated hereby or thereby has been duly authorized by all
necessary action and other consents, approvals and the like required on the part
of the Loan Parties.


        (c)        Neither the execution and delivery by the Loan Parties of
this Sixth Amendment or the Senior Ninth Amendment nor the consummation of the
transactions contemplated hereby or thereby, nor compliance by the Loan Parties
with the terms, conditions and provisions hereof or thereof, shall (i) conflict
with or result in a breach of the terms, conditions or provisions of, (ii)
constitute a default under, (iii) result in the creation of any lien, security
interest, charge or encumbrance upon its capital stock or assets pursuant to,
(iv) give any third party the right to accelerate any obligation under,
(v) result in a violation of or (vi) require any authorization, consent,
approval, exemption or other action by or notice to any court or administrative
or governmental body pursuant to the Certificate or Articles of Incorporation or
by-laws of the Loan Parties or any law, statute, rule or regulation to which the
Loan Parties are subject, or any agreement, instrument, order, judgment or
decree to which the Loan Parties are subject.


        (d)        This Sixth Amendment and the Senior Ninth Amendment have been
duly and validly executed and delivered by the Loan Parties and constitute
legal, valid and binding obligations, and all such obligations of the Loan
Parties are enforceable in accordance with their respective terms.


        (e)        No event has occurred and is continuing and no condition
exists which would constitute an Event of Default or Potential Event of Default.


SIXTH AMENDMENT
-4-

--------------------------------------------------------------------------------



        (f)        All representations and warranties of the Loan Parties in the
Loan Agreement remain true and correct as of the date hereof (except for non
material changes to certain schedules previously delivered as of the Second
Amendment Effective Date) as though originally made on and as of the date hereof
and will be true and correct after giving effect to the amendments set forth in
Section 3 hereof.


        (g)        Each Loan Party represents that: (a) it has no intention to
file or acquiesce in the filing of any bankruptcy or insolvency proceeding
hereafter, absent Lender’s approval of such proceeding; and (b) the period
commencing on the Sixth Amendment Closing Date and ending on the Senior
Termination Date is sufficient for such Loan Party to accomplish the commitments
it has undertaken in this Sixth Amendment.


        6.        Release and Indemnity.

        (a)        Each Loan Party does hereby release and forever discharge
each Lender (in such Person’s capacity as a Lender and not in such Person’s
capacity as officer, director or Affiliate of a Loan Party) and each Affiliate
thereof and each of their respective employees, officers, directors, partners,
trustees, agents, attorneys, successors, assigns or other representatives from
any and all claims, demands, damages, actions, cross-actions, causes of action,
costs and expenses (including legal expenses), of any kind or nature whatsoever,
whether based on law or equity, which any of said parties has held, whether
known or unknown, for or because of any matter or thing done, omitted or
suffered to be done on or before the actual date upon which this Sixth Amendment
is signed by any of such parties (i) arising directly or indirectly out of this
Sixth Amendment, or any other documents, instruments or any other transactions
relating thereto and/or (ii) relating directly or indirectly to all transactions
by and between each Loan Party and any Lender or any of its respective
directors, partners, officers, agents, employees, attorneys or other
representatives.


        (b)        Each Loan Party shall and hereby does indemnify each Lender
and each Affiliate thereof and their respective directors, partners, officers,
employees and agents from, and hold each of them harmless against, any and all
losses, liabilities, claims or damages (including reasonable legal fees and
expenses) to which any of them may become subject, insofar as such losses,
liabilities, claims or damages arise out of or result from the execution by any
Lender or Loan Party of this Sixth Amendment or any investigation, litigation or
other proceeding (including any threatened investigation or proceeding) relating
to the foregoing or any of the other Senior Subordinated Loan Documents, and the
Loan Parties shall reimburse each Lender and each Affiliate thereof and their
respective directors, partners, officers, employees and agents, upon demand for
any expenses (including legal fees) reasonably incurred in connection with any
such investigation or proceeding; but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence, bad
faith or willful misconduct of the Person to be indemnified or in connection
with disputes exclusively between Lenders.


        (c)        Without limiting any provision of this Sixth Amendment, it is
the express intention of the parties hereto that each Person to be indemnified
hereunder or thereunder shall be indemnified and held harmless against any and
all losses, liabilities, claims or damages: (i) arising out of or resulting from
the sole ordinary or contributory negligence of such Person or (ii) imposed upon
said party under any theory of strict liability. Without prejudice to the
survival of any other obligations of the Loan Parties hereunder and under the
other Senior Subordinated Loan Documents, the obligations of the Loan Parties
under this Section 6 shall survive the termination of the Senior Subordinated
Loan Documents and the other Senior Subordinated Loan Documents and the payment
of the Obligations.


        7.        Miscellaneous.

        (a)        Further Assurances. The Loan Parties shall, from time to time
at the request of the Lenders holding a majority in interest of the Loans, do
all further acts and things as may in the opinion of such Lenders be necessary
or advisable to effectuate the transaction and other matters contemplated
hereby, including, without limitation, the modification of or amendment to any
other agreements, certificates or instruments to which the Loan Parties are a
party.


        (b)        Notices. All notices and other communications given to or
made upon any party hereto in connection with this Sixth Amendment shall be in
accordance with Section 8.6 of the Loan Agreement.


        (c)        Joint and Several Liability. Except as specifically set forth
herein, the liability of each Loan Party under this Sixth Amendment and the
other agreements in general shall be joint and several, and each reference
herein to the Loan Parties shall be deemed to refer to each such Loan Party. In
furtherance and not in limitation of Lenders’ rights and remedies hereunder or
at law, each Lender may proceed under the Loan Agreement and the other
agreements against any one or more of the Loan Parties in their absolute and
sole discretion for any of the obligations of the Loan Parties or any other
liability or obligation of the Loan Parties arising thereunder.


SIXTH AMENDMENT
-5-

--------------------------------------------------------------------------------



        (d)        Survival. All representations, warranties, covenants,
indemnifications, consents and agreements of the Loan Parties contained herein
or made in writing in connection herewith shall survive the execution and
delivery of this Sixth Amendment and, except as set forth otherwise herein,
shall remain in effect through the date that all amounts due hereunder are paid
to Lenders.


        (e)        Entire Agreement. This Sixth Amendment and the instruments to
be delivered by the parties pursuant to the provisions hereof constitute the
entire agreement between the parties hereto with respect to the subject matter
hereof.


        (f)        Counterparts. This Sixth Amendment may be executed in any
number of counterparts and by any party hereto on separate counterparts, each of
which, when so executed and delivered, shall be an original, but all such
counterparts shall together constitute one and the same instrument. Delivery of
a counterpart by facsimile shall be deemed to be delivery of an original
counterpart hereto.


        (g)        Captions. Section captions used in this Sixth Amendment are
for convenience only, and shall not affect the construction of this Sixth
Amendment.


SIXTH AMENDMENT
-6-

--------------------------------------------------------------------------------



        (h)        No Further Amendments. Except as specifically amended hereby,
the terms and provisions of the Loan Agreement shall remain in full force and
effect.


[SIGNATURES BEGIN ON FOLLOWING PAGE]




SIXTH AMENDMENT
-7-

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment
to Amended and Restated Senior Subordinated Loan Agreement to be executed and
delivered by their duly authorized officers as of the day and year first above
written.

WILLIAM BLAIR MEZZANINE CAPITAL FUND III, L.P.

By:   William Blair Mezzanine Capital Partners III, L.L.C.,
        its general partner


By:     /s/ Daniel E. Pansing
           ——————————————
Name: Daniel E. Pansing
           ——————————————
Title:  Director
           ——————————————









SIGNATURE PAGES TO SIXTH AMENDMENT
-S-1-

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE


SIXTH AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN AGREEMENT

Emilie D. Wierda Living Trust dated 3/1/94


By:    /s/ Greg Bego
           ——————————————
Name: Greg Bego
           ——————————————
Title:   Trustee
           ——————————————



/s/ William Beckman
—————————————————
William Beckman

/s/ Thomas Wallace
—————————————————
Thomas Wallace





SIGNATURE PAGES TO SIXTH AMENDMENT
-S-2-

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE


SIXTH AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN AGREEMENT

CRAIG WIERDA GRANTOR RETAINED ANNUITY TRUST, DATED JANUARY 31, 1994


By: /s/ Greg Bego
      ——————————————
Greg Bego, Trustee


EMILIE WIERDA GRANTOR RETAINED ANNUITY TRUST, DATED JANUARY 31, 1994


By: /s/ Greg Bego
      ——————————————
Greg Bego, Trustee





SIGNATURE PAGES TO SIXTH AMENDMENT
-S-3-

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE


SIXTH AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN AGREEMENT

CLARION TECHNOLOGIES, INC.

By: /s/ Edmund Walsh
           ——————————————
Name: Edmund Walsh
           ——————————————
Title: CFO
           ——————————————



CLARION REAL ESTATE, LLC.

By: /s/ Edmund Walsh
           ——————————————
Name: Edmund Walsh
           ——————————————
Title: CFO
           ——————————————






SIGNATURE PAGES TO SIXTH AMENDMENT
-S-4-

--------------------------------------------------------------------------------